Citation Nr: 1628614	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's son E, on the basis of permanent incapacity for self-support before he attained the age of 18, to February 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from April 1979 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran reported that his son E, passed away in February 2011.  Therefore, the issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal with Substantive Appeal on a VA Form 9 received in August 2010 on which he indicated that he desired a hearing before a Veterans Law Judge at his local RO.  Thereafter, in a statement received in September 2011 the Veteran reported that he desired to withdraw his request for a hearing.  The Veteran reported that his son passed away in February 2011.  In March 2016 the Veteran was notified that a videoconference hearing before a Veterans Law Judge was scheduled for April 2016.  

In March 2016 the Veteran reported that he was now located in Arizona and would like to have his hearing rescheduled at a location closer to him.  In addition, the Veteran reported that the benefits sought were up to the death of the dependent in question.  Requests for a change in the hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2015).  The request to reschedule was received more than two weeks prior to the scheduled date of the hearing and the appellant has shown good cause in moving to another state.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700.  As such, the claim is remanded for the appellant to be afforded a hearing with a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he desires a travel Board hearing or a videoconference hearing before a Veterans Law Judge.

2.  Thereafter, the Veteran should be scheduled for the appropriate hearing at the RO closest to his location in Arizona.  He should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

